Exhibit 10.7

 

DTD (TP) (GEN) (10)

 

Member Code: 055407B

 

LLOYD’S DEPOSIT TRUST DEED

 

(Third Party Deposit)

 

THIS DEED is made the                         day
of                                        20

 

BETWEEN

 

(1)                                  Montpelier Capital Limited (‘the member’)

 

(2)                                  Montpelier Reinsurance Ltd. (‘the
Depositor’)

 

and

 

(3)                                  the Society incorporated by Lloyd’s Act
1871 by the name of Lloyd’s (‘the Society’)

 

WHEREAS:

 

(A)                              The Member has applied to become or already is
an underwriting member of the Society and this Deed is made in consideration of
the Member’s admission to such membership or of the continuance of the Member’s
existing membership.

 

(B)                                In order to comply with the requirement of
the Society that underwriting members should provide security in respect of
their underwriting business at Lloyd’s by way of funds at Lloyd’s (including
inter alia a Lloyd’s deposit) the Depositor has at the request of the Member
paid or transferred to or under the direct or indirect control of the Society
such moneys or other property approved by the Council as are entered in the
records maintained by the Society to be held by the Society as trustee upon and
with and subject to the trusts powers and provisions set out herein.

 

(C)                                The Member has executed on or before the date
of execution of this Deed or will shortly execute a deed or deeds (in the form
for the time being required by the Council) entitled Lloyd’s Premiums Trust Deed
declaring trusts upon which the premiums and other moneys received by or on
behalf of the Member in connection with insurance business other than long-term
insurance business are to be held.

 

NOW THIS DEED made for the consideration aforesaid WITNESSES and it is hereby
AGREED AND DECLARED as follows:

 

1.                                       Definitions

 

In this Deed unless the context otherwise requires:

 

“the Beneficiaries’ means all persons to whom the Member is or may at any time
before the Termination Date become financially liable by reason of any default
in respect of any of the Member’s Lloyd’s obligations and the singular has a
corresponding meaning

 

“the Council” means the Council of Lloyd’s and (except in clause 3) references
to the Council shall include its delegates and persons by whom it acts

 

“the Financial Services Authority” means the corporate body known as the
Financial Services Authority that is referred to in section 1 of the Financial
Services and Markets Act 2000 or any successor regulatory organisation

 

“funds at Lloyd’s” has the meaning given to it in the Lloyd’s Membership Byelaw
(No. 5 of 2005)

 

‘insurance’ includes assurance reinsurance and reassurance

 

Lloyd’s is authorised under the Financial Services and Markets Act 2000

 

--------------------------------------------------------------------------------


 

‘Lloyd’s obligations’ in relation to the Member means all underwriting
obligations incurred by the Member as an underwriting member of the Society  at
any time before The Termination Date and includes obligations to the Society and
the Trustees and obligations arising under or in accordance with:

 

(a)                                  the byelaws regulations rules directions or
other requirements of the Society; and

 

(b)                                 any deed contract instrument or other
arrangement of any kind approved by the Society

 

but does not include obligations arising in respect of any letter of credit
guarantee or other security given to secure the performance of any of the said
underwriting obligations in favour of the person giving such guarantee or other
security

 

“long-term insurance business” means the business of effecting or carrying out
“contracts of long-term insurance” as defined in the Financial Services and
Markets Act 2000 (Regulated Activities) Order 2001

 

“the managing Agent” means the person for the time being acting as the Member’s
managing agent in respect of any part of the Member’s underwriting business at
Lloyd’s (and any successor in whole or in part of such agent including any
substitute agent)

 

“the members’ agent” means any members’ agent of the Member at Lloyd’s appointed
by the Member (and any successor in whole or in part of such agent including any
substitute agent)

 

“the Premiums Trust Deed” means the deed or deeds referred to in recital
(C) hereof and includes any further such deed which may hereafter be executed by
the Member in addition thereto or substitution therefor

 

“the Premiums Trustees” means the trustees for the time being of the Premiums
Trust Deed

 

“the Premiums Trust Fund” means the fund of the premiums and other moneys held
from time to time upon the trusts of the Premiums Trust Deed

 

“Related Person” means any person, firm or company which is in any way
associated or connected with any of the Trustees or (in the case of a corporate
trustee) with any of their officers or employees

 

“requirements of the Council” means any requirement imposed by any byelaw or
regulation made under Lloyd’s Acts 1871 to 1982 or under the authority given by
any premiums trust deed, any code of practice, underwriting guideline, condition
or requirement made or imposed or direction given under any such byelaw,
regulation  or authority and any direction given under section 6 of Lloyd’s Act
1982, any requirement imposed by or under any agreement, deed or other
instrument between the Society or the Council and any member, underwriting
agent, or any trustee of any premiums trust deed, or by or under any undertaking
in favour of the Society or the Council given by any Member, any underwriting
agent or any trustee of any premiums trust deed and any other direction or
requirement given or made by the Council under Lloyd’s Acts 1871 to 1982

 

“securities” includes shares in any body corporate (wherever incorporated) or in
any unincorporated body constituted under the law of a country or territory
outside the United Kingdom, debentures, debenture stock, loan stock, bonds,
certificates of deposit, other instruments creating or acknowledging indebtness,
warrants and other instruments entitling their holders to subscribe for
securities (whether or not in existence or identifiable), certificates and other
instruments conferring rights in respect of securities held by persons other
than the persons on whom the rights are conferred and the transfer of which may
be effected without the consent of those persons, units in a collective
investment scheme, options, futures and rights under contracts for differences,
swaps or similar contracts, including those securities to which title is
evidenced otherwise than by an instrument in writing

 

--------------------------------------------------------------------------------


 

“Special Reserve Funds” means any funds so designated and set up in accordance
with arrangements referred to in section 175 of, and Schedule 20 to, the Finance
Act 1993 and the singular has a corresponding meaning

 

“the Termination Date” means (i) in the case of a Member who is an individual,
the earlier of the expiry of one hundred and twenty-four years from the date of
this Deed and the 20th anniversary of the Member’s death, or (ii) in any other
case, on the expiry of seventy-nine years from 1st January 1993

 

“the Trustees” means the Society and the other Trustees for the time being of
the trusts hereby created and the singular has a corresponding meaning

 

“the Trust Fund” means the moneys or other property referred to in recital
(B) hereof, the Member’s covenant in clause 2(b) hereof, all further property
added or accruing by way of further settlement, capital accretion, accumulation
of income or otherwise and the property from time to time representing the same

 

References to “the Member”, in the case of a Member which is a Scottish limited
partnership, include where the context so permits the person or persons from
time to time succeeding to its assets or liabilities under the law of Scotland
(whether on a dissolution of the partnership or otherwise)

 

Reference to any Lloyd’s byelaw or to any legislation (whether primary or
subordinate) or to any provision of either of them shall include reference to
that byelaw or legislation as from time to time amended consolidated or
re-enacted.

 

2.                                      Declaration and Covenant

 

(a)                                  In consideration of the Member’s admission
as an underwriting member of the Society (or of the continuance of such
membership) the Member and the Depositor (and in the case of an individual
Member or an individual Depositor so as to bind himself and his personal
representatives) with the intention of establishing a binding trust for the
benefit of the Beneficiaries hereby irrevocably declare and direct that the
Trust Fund shall henceforth be held by the Trustees upon and with and subject to
the trusts powers and provisions set out herein;

 

(b)                                 For the said consideration the Member
hereby:

 

(i)                                     covenants with the Trustees that
whenever any sum is paid to the Premiums Trustees  or otherwise applied under
clause 5(b) hereof the member will thereafter (if so required by the Society)
procure that before any further payment is made to the Member out of the future
profits of the Member’s underwriting business at Lloyd’s there shall be paid to
the Trustees out of such profits sums equal in the aggregate to the sum so paid
or applied to be held by the Trustees as an accretion to the Trust Fund;

 

and

 

(ii)                                  by way of security for the performance of
the foregoing covenant charges the future profits of the said business with
payment of all sums from time to time payable to the Trustees thereunder
(subject to any prior charge contained in the Premiums Trust Deed) and for that
purpose and to that extent assigns the said profits to the Trustees to hold upon
the trusts hereof.

 

3.                                      Power of the Society to Vary

 

The Society (acting by the Council) may from time to time before the Termination
Date (after providing to the Financial Services Authority full details of the
proposed amendments in accordance with its requirements) vary or amend all or
any of the provisions hereof in such manner as the Society thinks fit and on so
acting the Society shall notify the Depositor, the

 

--------------------------------------------------------------------------------


 

Member (either directly or by notice to its members’ agent) the members’ agent
and the managing agent accordingly.

 

4.                                      Powers of Appointment, Transfer and
Determination

 

Subject to any prior exercise of the power in clause 3 above, the Trustees shall
hold the Trust Fund and its income:

 

(a)                                  upon such trusts for the benefit of the
Depositor, the Beneficiaries or any one or more of them exclusive of the others
in such shares and subject to such terms and limitations and with such
discretionary trusts and powers exercisable by such persons as the Society shall
from time to time (for the purpose of promoting the effective securing of the
Member’s Lloyd’s obligations or the beneficial and convenient execution and
administration of the trusts hereof) by instrument or instruments in writing
revocable or irrevocable executed before the Termination Date but without
infringing the rule against perpetuities appoint;

 

(b)                                 upon trust if the Society shall at any time
or times before the Termination Date by  instrument in writing (with the consent
in writing of the Member (or the members’ agent) and the Depositor) so direct to
pay or transfer or otherwise vest the whole or any part or parts of the Trust
Fund to or in or under the direct or indirect control of the trustees of any
other Lloyd’s Deposit Trust Deed or Lloyd’s Security and Trust Deed (whether
made by the Member or any other underwriting member or members of the Society)
upon and with and subject to the trusts powers and provisions declared and
contained in that other Trust Deed and as an addition to the trust property
subject thereto (freed and discharged from all the trusts powers and provisions
of this Deed) provided always that no such direction shall be made by the
Society:

 

(i)                                     so as to infringe the rules against
perpetuities (and it is hereby declared that in directing any such addition the
Society may if it thinks fit modify as regards such addition and its income the
trusts powers and provisions declared and contained in that other Trust Deed so
as to ensure beyond any doubt that such rules are not infringed); and

(ii)                                  unless the Society is satisfied at the
time of making such direction (and expresses itself to be so satisfied in the
instrument in writing containing the same) that the persons who are then the
Beneficiaries will (either alone or together with other persons) be capable of
benefiting under the other Trust Deed mentioned in such direction (as so
modified where modified as aforesaid) and that the payment or transfer in
question will not materially be to the disadvantage of such Beneficiaries;

 

(c)                                  upon trust if the Society shall at any time
or times before the Termination Date declare in writing that the trusts hereby
created are determined in respect of the Trust Fund or any part of it to pay and
transfer the same to the Depositor absolutely.

 

5.                                      Trusts

 

In default of and subject to any such appointment direction or declaration the
Trustees shall hold the Trust Fund and its income upon the following trusts:

 

(a)                                  until the Termination Date the income of
the Trust Fund shall be held upon and subject to the following trusts and
powers:

 

(i)                                     subject as hereinafter provided upon
trust for the Depositor absolutely;

 

(ii)                                  (in respect of a Depositor which is a
company) if and whenever the Trustees determine that an event has occurred which
brings into operation any of the trusts or powers  contained in clause
5(b) hereof then subject to those trusts and powers upon trust to accumulate the
subsequent income and add it to the capital of the Trust Fund;

 

--------------------------------------------------------------------------------


 

(iii)                               (in respect of a Depositor who is an
individual) if and whenever the Trustees determine that an event has occurred
during the lifetime of the Depositor which brings into operation any of the
trusts or powers contained in clause 5(b) hereof then (subject to those trusts
and powers) upon trust to accumulate the subsequent income during the remainder
of the Depositor’s lifetime and add it to the capital of the Trust Fund but for
the avoidance of doubt this provision shall not prevent income being held
(subject to those trusts and powers) in accordance with paragraph (i) of this
sub-clause following the death of the Depositor;

 

(iv)                              Whenever the income is subject to accumulation
as aforesaid the Trustees may at their discretion (exercisable in accordance
with the requirements of the Council) by written instrument declare that
accumulation shall cease whereupon the subsequent income shall be subject to all
the provisions of this clause 5(a);

 

(b)                                 until the Termination Date the Trust Fund
and its income shall be held upon and subject to the following trusts or powers:

 

(i)                                     if and whenever the Member shall make
default in respect of any of the Member’s Lloyd’s obligations the Trustees may
apply the Trust Fund or its income or any part thereof in discharging or making
good such default in such manner and to such extent as the Trustees think fit
(whether by payment direct to the Beneficiary affected reinsurance purchase of
claims or returns of premiums or otherwise);

 

(ii)                                  if and whenever it shall be established to
the satisfaction of the Trustees that either:

 

(aa)                            insufficient assets are available in the
Premiums Trust Fund to meet the Member’s  Lloyd’s obligations; or

 

(bb)                          the Member has sustained on a closed underwriting
account an ascertained loss which has not been funded

 

the Trustees may pay or apply the Trust Fund or its income or any part thereof
in any manner directed by the Premiums Trust Deed for the payment of the
application of the Premiums Trust Fund or may pay the same to the Premiums
Trustees as an accretion to the Premiums Trust Fund;

 

(iii)                               if and whenever it shall be established to
the satisfaction of the Trustees that any person (including the Society) has at
any time (with or without the knowledge and consent of the member or the
Depositor) in good faith applied moneys not belonging to the Depositor in or
towards the discharge of any claim accepted by the managing agent upon any
contract of insurance underwritten at Lloyd’s by or on account of the Member the
Trustees may act under sub-clause (b)(i) above as if the Member was in default
in respect of such claim and as if the person so applying such money was a
Beneficiary;

 

(c)                                  if before the Termination Date the member
shall cease (for any reason whatsoever) to be a person obliged under the
requirements of the Council to maintain funds at Lloyd’s  and it shall be
established to the satisfaction of the Trustees that all the Member’s Lloyd’s
obligations have been discharged or otherwise provided for the Trustees shall
hold the Trust Fund and its income upon trust for the Depositor absolutely;

 

(d)                                 subject as aforesaid the Trustees shall at
the Termination Date pay and transfer the Trust Fund and its income to the
Premiums Trustees as an accretion to the Premiums Trust Fund and to be held by
them upon the trusts of the Premiums Trust Deed;

 

(e)                                  subject as aforesaid the Trust Fund and its
income shall be held upon trust for the Depositor absolutely.

 

--------------------------------------------------------------------------------


 

6.                                    Release Advancement and Substitution

 

Notwithstanding anything hereinbefore contained:

 

(a)                                  each of the Society and the Trustees may at
any time or times before the Termination Date by instrument in writing release
wholly or in part any of the discretionary trusts or powers hereby conferred on
that person in respect of the whole or any part of the income or capital of the
Trust Fund;

 

(b)                                 the Trustees may at any time or times before
the Termination Date by instrument in writing release wholly or in part all or
any of the Member’s outstanding obligations under clause 2 hereof;

 

(c)                                  the Society shall have power at any time or
times before the Termination Date by instrument in writing to pay transfer or
apply to or for the benefit of the Depositor and/or the Member the whole or any
part of the capital of the Trust Fund then remaining held upon the trusts of
this Deed provided that no such exercise of this power shall materially
prejudice any of the Beneficiaries;

 

(d)                                 the Trustees shall have power at any time or
times before the Termination Date by instrument in writing to agree with the
Depositor and the Member to accept as an asset of the Trust Fund any covenant
guarantee letter of credit security or other property acceptable to the Society
(“the New Property”) in substitution for (and in place of) all or any part of
the property then comprised in the Trust Fund (“the Old Property”) which at the
time of the substitution has (in the Trustees’ opinion) a value equal to or
lower than the value of the New Property and upon any substitution taking place
the Old Property shall thenceforth be held upon trust for the Depositor
absolutely freed and discharged from all the other trusts powers and provisions
of this Deed and the New Property shall thenceforth be held as an asset of the
Trust Fund.

 

7.                                      Powers of Investment

 

(a)                                  Subject to the requirements of the Council:

 

(i)                                     Moneys to be invested hereunder may be
applied or invested in the purchase of any form of property (whether legal or
equitable and anywhere in the world) for the time being authorised by the
Council for the investment of Lloyd’s deposits (whether producing income or not
and whether properly described as investments or not and whether or not within
the range of investments authorised by law for the investment of trust funds);

 

(ii)                                  The Trustees shall have the power to
dispose of property and retain money uninvested, but the Trustees shall not be
under any obligation to diversify property comprised in the Trust Fund;

 

(iii)                               Securities comprised in the Trust Fund may
be deposited with or lent (with or without security) to any body corporate (not
being a corporate member of the Society) or building society or bank or discount
house or local or governmental authority other than any of the following:

 

(aa)                            the Member;

 

(bb)                          any person which is an associate of the Member for
the purposes of section 435 of the Insolvency Act 1986;

 

(iv)                              Any part of the Trust Fund may be pooled with
other property held in the names or under the control of the Trustees or of the
Trustees jointly with other trustees upon the trusts of other Lloyd’s deposits
or of Lloyd’s Special Reserve Funds or Premiums Trusts Funds including the
Premiums Trust Fund and may accordingly

 

--------------------------------------------------------------------------------


 

be deposited or otherwise applied together with such other sums and without any
obligation to keep them separate;

 

(b)                                 For the avoidance of doubt neither the
general power of investment conferred by Part II of the Trustee Act 2000 nor the
statutory power to acquire freehold and leasehold land conferred by Part III of
that Act is to apply to the trusts of this Deed (such statutory powers being
hereby excluded for all purposes whatsoever).

 

8.                                      Other Powers

 

(a)                                  in the administration of the trusts hereof
the Trustees shall have the following powers (in addition to those conferred on
them by law so far as not expressly excluded by this Deed):

 

(i)                                     Power to cause or permit the Trust Fund
or any part of it to be held in the name or under the direct or indirect control
of any nominee or custodian approved for the purpose by the Council (whether or
not one of the Trustees and whether resident within or outside the United
Kingdom) and to pay the remuneration and expenses of such nominee or custodian
out of the capital or income of the Trust Fund;

 

(ii)                                  Power to participate (whether directly or
indirectly through one or more nominees or custodians) in any system for the
recording holding or transferring of securities or any choses in action
otherwise than by instrument in writing which is established or regulated in any
part of the world and including power (when participating indirectly) to allow a
nominee or custodian for the purpose of such participation to mix property
comprised in the Trust Fund with other property held by that nominee or
custodian for that purpose;

 

(iii)                               Power to exercise the voting powers
conferred on them as the holders of any securities from time to time comprised
in the Trust Fund and to concur in and make any arrangements in connection with
any reconstruction amalgamation or winding up of any company whose securities
are so comprised as if the Trustees were absolute owners beneficially entitled;

 

(iv)                              Power to appropriate any property from time to
time forming part of the Trust Fund in its actual state of investment to or
towards any share or interest in the Trust Fund upon making such valuations as
the Trustees think fit and without obtaining the consent of any person;

 

(v)                                 Power at any time or times by revocable
instrument in writing to delegate to any person (including the Depositor) for
any period and in any manner and upon any terms (including power for the
delegate to sub-delegate) the exercise of any of the administrative powers or
discretions hereby conferred on them ( including powers of investment) without
being liable for the acts or defaults of any such delegate or sub-delegate or
for any loss to the Trust Fund resulting there from and power at any time by
instrument in writing to revoke any such delegation;

 

(vi)                              Power to contract in writing to employ and
remunerate on such terms as the Trustees shall see fit any nominee, agent or
adviser anywhere in the world;

 

(vii)                           Power to raise and pay out of the Trust Fund
(without prejudice to their lien thereon) any taxes charges expenses or other
outgoings for which they may be accountable or liable as Trustees hereof or
otherwise incurred by the Society or the Trustees (in whatever capacity) in
connection with these presents or the Member’s membership of the Society or
anything done in connection therewith and in this clause 8(a)(vii) ‘taxes’
includes any liability of the Trustees or the Society to pay to any person
(whether by way of indemnity or otherwise) any amount for or on account of taxes
however the rights of that person against the Trustees or the Society may arise;

 

--------------------------------------------------------------------------------


 

(b)                                 For the avoidance of doubt it is hereby
declared that none of the powers or duties conferred or imposed by Part IV of
the Trustee Act 2000 shall apply to the trusts of this Deed (such statutory
powers and duties being hereby excluded for all purposes whatsoever).

 

9.                                      Delegation of Investment Power

 

(a)                                  in pursuance of the Trustees’ power of
delegation the Trustees’ powers to make arrangements for the investment and sale
of any part of the Trust Fund (other than the power at clause 7(a)(iii) above)
are hereby delegated to the Depositor subject to the following provisions of
this clause;

 

(b)                                 The Depositor is authorised to exercise such
powers and arrange such dealings only in the name and on behalf of the Trustees
and only in accordance with the power of investment herein contained and subject
to any requirements of the Council for the time being affecting the amount or
composition of the funds at Lloyd’s or Lloyd’s deposit required of the Member in
connection with his underwriting  business at Lloyd’s;

 

(c)                                  This delegation is without prejudice to the
powers of the Trustees to sell any part of the Trust Fund and to invest any
moneys requiring investment and to vary investments from time to time;

 

(d)                                 The Depositor may, at any time or times, by
instrument in writing in the form from time to time prescribed for this purpose
by the Society request the Trustees:

 

(i)                                     to delegate all or any of the powers
delegated to the Depositor as aforesaid to; and/or

 

(ii)                                  to exercise the Trustees’ power under
clause 8 (a)(vi) above to appoint as an investment adviser

 

Any person who is an authorised or exempt person within the meaning of the
Financial Services and Markets Act 2000 or any person who is a member of the
same group as the Depositor (as determined in accordance with article 69(5) of
the Financial Services and Markets Act 2000 (Regulated Activities Order) 2001)
for any period and in any manner and upon any written terms consistent with the
terms of the aforesaid delegation to the Depositor;

 

(e)                                  The Trustees may at any time by instrument
in writing revoke the delegation or appointment effected under sub-clause
(a) above or under sub-clause (d) above.

 

10.                               Accounts and Apportionment

 

(a)                                  Nothing herein contained shall entitle any
Beneficiary to receive any account of the Trust Fund or its income unless the
Trustees have decided to pay or apply some part thereof for his benefit and have
notified him of such decision in writing;

 

(b)                                 All income of the Trust Fund shall be deemed
to accrue wholly on the date of receipt and shall not be apportionable in
respect of time.

 

11.                               Appointment and Removal of Trustees

 

(a)                                  The statutory power of appointing new or
additional Trustees shall apply to the trusts hereby created and shall at all
times be vested in the Society;

 

(b)                                 The Society may at any time by instrument in
writing remove any Trustee (but shall not remove a sole Trustee without
appointing at least one other in his place);

 

(c)                                  A corporation may be appointed as Trustee
or custodian trustee whether or not it is within the statutory definition of
trust corporation.

 

--------------------------------------------------------------------------------


 

12.                               Trust Remuneration

 

(a)                                  The Society shall be entitled to
remuneration for acting as a trustee in accordance with terms and conditions
prescribed by the requirements of the Council;

 

(b)                                 Any other Trustee shall be entitled to
remuneration for its services in accordance with its normal published terms from
time to time or in accordance with all usual professional or proper charges for
business transacted time expended and acts done by him or any partner or
employee of his in connection with the trusts hereof (if an individual or
corporate trustee engaged in any profession or business) including acts which a
trustee not being in any profession or business could have done personally;

 

(c)                                  Any Trustee may retain for its own benefit
any fee commission or share of commission to which it may become entitled by
reason of any deposit loan or other investment or application of the Trust Fund
or any part of it made in the Trustee’s name;

 

(d)                                 Any individual Trustee may act as an officer
or employee of any company whose securities are comprised in the Trust Fund or
of any subsidiary of any such company and may retain for himself any
remuneration which he may receive as such officer or employee notwithstanding
that any votes or other rights attached to any such securities may have been
instrumental either alone or in conjunction with other matters or by reason or
their non-exercise in procuring or continuing for him his position as such
officer or employee or that his qualification for any such position may be
constituted wholly or partly by the holding of such securities.

 

13.                               Protection of Trustees/Society

 

(a)                                  In the professed execution of the trust and
powers hereof neither the Trustees nor the Society nor the Council nor any
committee sub-committee or body of persons nor any other agent employee or
person through or by which or whom any Trustee or the Society or the Council may
act shall be liable for any loss to the Trust Fund or its income arising by
reason of any improper investment made in good faith or the negligence or fraud
of any delegate or agent or sub-delegate appointed or employed by a Trustee
(although such appointment or employment was not strictly necessary or
expedient)  or by reason of any mistakes or omissions made in good faith by any
person or by reason of any other matter or thing except wilful and individual
wrongdoing on the part of the person who is sought to be made so liable;

 

(b)                                 The Trustees shall have the power;

 

(i)                                     to effect a transaction with the Society
or with the Trustees of another trust even though one or more persons are common
to the sets of persons involved in the transactions or are Related Persons and
even if all the same persons constitute the set of persons;

 

(ii)                                  to sell an asset to one of their number or
to the Society or to a Related Person so long as they act on the positive advice
of a competent professional adviser;

 

(iii)                               in circumstances not envisaged by the
preceding sub-clauses, to exercise or join in exercising any power vested in
them (whether the power is characterised as dispositive or administrative or
otherwise) notwithstanding that all or any of them or any Related Person has a
direct or other personal interest in the mode or result of exercising the power.

 

14.                               English Law

 

(a)                                  This Deed shall be read and construed and
take effect in all respects in accordance with English Law;

 

--------------------------------------------------------------------------------


 

(b)                                 The parties hereto irrevocably and
unconditionally submit for all the purposes of and in connection with that Deed
to the exclusive jurisdiction of the English Courts.

 

15.                               Headings

 

The headings herein contained are for reference only and shall not control the
meaning or effect of this Deed.

 

Executed as a Deed by the parties on the date set out at the head of this
Deposit Trust Deed (Third Party Deposit)

 

 

 

 

The COMMON SEAL of LLOYD’S
was hereunto affixed in the presence of

)

)

 

 

 

 

 

 

 

 

 

 

 

 

 

Authorised Signatory

 

 

 

--------------------------------------------------------------------------------


 

The Member
(if an individual)

 

EXECUTED as a DEED by the MEMBER
in the presence of:

)

)

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature of witness:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Occupation:

 

 

 

 

 

 

 

 

 

 

 

 

The Member
(if a company)

 

EXECUTED as a DEED by the MEMBER

)

 

 

acting by two directors/a director

and the Secretary

)

)

 

 

 

 

 

 

 

 

 

 

 

 

 

Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Director/Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTED as a DEED by the MEMBER

)

 

 

 

acting by a director in the presence of:

)

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature of witness:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Occupation:

 

 

 

--------------------------------------------------------------------------------


 

The Member
(if a limited liability partnership)

 

EXECUTED as a DEED by

 

 

 

 

 

 

 

[LLP/LIMITED LIABILITY PARTNERSHIP]

 

 

 

 

 

 

 

acting by its Members

 

 

 

 

 

 

 

 

 

[                                               ]

 

 

 

 

 

 

 

 

 

and

 

 

 

 

 

 

 

 

 

[                                               ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature of Member]

 

 

 

 

 

 

 

 

 

 

 

[Signature of Member]

 

 

 

 

 

 

 

 

 

 

 

 

 

The Member
(if a Scottish limited partnership)

 

EXECUTED as a DEED by

)

 

 

 

 

 

 

 

 

 

 

 

acting by its General Partner

)

 

 

 

 

 

 

 

 

 

 

 

 

 

in the presence of:

)

 

 

 

 

 

 

 

 

 

 

 

 

 

Witness

 

 

For and on behalf of

 

 

 

 

 

 

 

 

 

 

 

 

 

Full Name:

 

 

Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Director/Company

 

 

 

 

 

 

 

 

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

The Depositor
(if an individual)

 

EXECUTED as a DEED by the DEPOSITOR

in the presence of:

)

)

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Occupation:

 

 

 

 

 

 

 

 

 

 

 

 

The Depositor
(if a company)

 

EXECUTED as a DEED by the DEPOSITOR

)

 

 

acting by two directors/a director

)

 

 

 

and the Secretary

)

 

 

 

 

 

 

 

 

 

 

 

 

 

Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Director/Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Or

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTED as a DEED by the DEPOSITOR

)

 

 

 

acting by a director in the presence of:

)

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature of witness:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Occupation:

 

 

 

--------------------------------------------------------------------------------